        Case 3:20-cv-08701-VC Document 16-1 Filed 01/19/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10

11   MATHEW HUFNUS, individually and on behalf )    CASE NO.: 3:20-cv-08701-VC
     of all others similarly situated,         )
12                                             )    [PROPOSED] ORDER
                     Plaintiff,                )    GRANTING DEFENDANT
13                                             )    DONOTPAY, INC.’S MOTION
              v.                               )    TO STAY
14                                             )
15   DONOTPAY, INC., a Delaware Corporation    )    Judge: Hon. Vince Chhabria
                                               )
16                   Defendant.                )    Complaint Filed: December 9, 2020
                                               )
17                                             )

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER GRANTING DONOTPAY, INC’S                     Case No. 3:20-cv-08701-VC
     MOTION TO STAY
        Case 3:20-cv-08701-VC Document 16-1 Filed 01/19/21 Page 2 of 2



 1           Defendant DONOTPAY, INC.’s Motion to Stay came on for hearing on February 25,

 2   2021. Having considered the papers filed in support of and opposition to said Motion, the

 3   argument of counsel, and all other pleadings and papers on file herein, and for good cause shown,

 4           IT IS HEREBY ORDERED that the Motion is GRANTED. The case is stayed pending a

 5   decision from the Supreme Court in Facebook, Inc. v. Duguid, 141 S.Ct. 193, 207 L. Ed. 2d 1118

 6   (2020). The parties shall promptly advise the Court by letter when the Supreme Court has issued

 7   its decision.

 8

 9
     Dated: _____________, 2021
10                                                             Hon. Vince Chhabria
                                                            United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER GRANTING DONOTPAY, INC’S       -2-                      Case No. 3:20-cv-08701-VC
     MOTION TO STAY
